Exhibit 10.37
TOTAL SYSTEM SERVICES, INC.
NONEMPLOYEE DIRECTOR FULLY VESTED STOCK OPTION AGREEMENT
     THIS NONEMPLOYEE DIRECTOR FULLY VESTED STOCK OPTION AGREEMENT (“Agreement”)
is made effective as of ____________, ____ by and between Total System Services,
Inc., (the “Company”), a Georgia corporation having its principal office at One
TSYS Way, Columbus, Georgia, and _____________, a Nonemployee Director of the
Company (“Option Holder”).
W I T N E S S E T H:
     WHEREAS, effective _____________, ____ pursuant to the terms of the Total
System Services, Inc. 2007 Omnibus Plan (the “Plan”), the Option Holder has been
awarded a Nonqualified Fully Vested Stock Option in respect of the number of
shares hereinbelow set forth.
     NOW THEREFORE, in accordance with the provisions of the Plan and this
Agreement, it is agreed by and between the parties hereto as follows:
     1. The terms, provisions and definitions of the Plan are incorporated by
reference and made a part hereof. All capitalized terms in this Agreement shall
have the same meanings given to such terms in the Plan except where otherwise
noted.
     2. Subject to and in accordance with the provisions of the Plan, the
Company hereby grants to the Option Holder a Nonqualified Fully Vested Stock
Option (“Option”) to purchase, on the terms and subject to the conditions
hereinafter set forth, _____ shares of the common stock ($0.10 par value) of the
Company at the purchase price of $_____ per share, which Option shall become
non-forfeitable and immediately exercisable at the close of business on
____________, ___(the “Vesting Date”).
     In the event of Option Holder’s death or total and permanent disability,
Option Holder (or the legal representative of Option Holder’s estate or legatee
under Option Holder’s will) shall be able to exercise the Option in full for the
remainder of the Option’s term.
     In the event the Option Holder’s service as a Nonemployee Director of the
Company ceases for any reason, the Option may be exercised in full for the
lesser of one year following the cessation of the Option Holder’s service as a
Nonemployee Director of the Company or the remainder of the Option’s term.
     Unless sooner terminated as provided in the Plan, the Option shall
terminate, and all rights of the Option Holder hereunder shall expire on
_____________, ___. In no event may the Option be exercised after
________________, ___.
     3. The Option or any part thereof, may, to the extent that it is
exercisable, be exercised in the manner provided in the Plan. Payment of the
aggregate Option Price for the number of shares purchased and any applicable
taxes shall be made in the manner provided in the Plan.
     4. The Option or any part thereof may be exercised during the lifetime of
the Option Holder only by the Option Holder, except as otherwise provided in the
Plan or this Agreement.
     5. Unless otherwise designated by the Board of Directors or the
Compensation Committee, the Option shall not be transferred, assigned, pledged
or hypothecated in any way. Upon any attempt to

 



--------------------------------------------------------------------------------



 



transfer, assign, pledge, hypothecate or otherwise dispose of a nontransferable
Option or any right or privilege confirmed hereby contrary to the provisions
hereof, the Option and the rights and privileges confirmed hereby shall
immediately become null and void.
     6. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Company’s Stock, any necessary adjustment shall be made in
accordance with the provisions of Article 4.4 of the Plan.
     7. Any notice to be given to the Company shall be addressed to the Chairman
of the Board of the Company at One TSYS Way, Columbus, Georgia 31901.
     8. This Agreement shall be binding upon and inure to the benefit of the
Option Holder, his personal representatives, heirs or legatees, but neither this
Agreement nor any rights hereunder shall be assignable or otherwise transferable
by the Option Holder except as expressly set forth in this Agreement or in the
Plan.
     The Company has issued the Option subject to the foregoing terms and
conditions and the provisions of the Plan. By signing below, the Option Holder
hereby agrees to the foregoing terms and conditions of this award.
     IN WITNESS WHEREOF, the Option Holder has set the Option Holder’s hand and
seal, effective as of ________, ___.

         
 
  __________________________(L.S.)    
 
  Signature    

 